 

 

Case 1:19-cv-09804-GBD Document 79 Filed 01/07/21 Page 1 of 2

 

PERKINS Cole p 1155 Avenue of the Americas @ +1.212.262.6900
=i i 22nd Floor @ +1.212.977.1649
— os Hi New York, NY 10036-2711 PerkinsCoie.com
, oe RE!
S90
scans ORDERED

ONES SENN ARE USAIN

ATCT Wikis ee The stat
fama 6.2021 .-=- SANDE GUE” YAN 07 2qa_r loumed
to

Hon. George B. Daniels, U.S.D.J.
500 Pearl Street

New York, NY 10007

(212) 805-6735

 

Re: Getty Images (US), Inc. v. Bronstein et al, Case No. 1:19-cv-09804-GBD
Dear Judge Daniels:

The parties in the above-referenced action, including third party defendants, write to
inform that Court that the original parties intend to pursue mediation in this matter. The parties
respectfully request that the Status Conference scheduled for January 12, 2021 be adjourned to a
date three weeks following the conclusion of mediation, if this matter has not been resolved by
that date.

Respectfully submitted,

 

/s/ Gary F. Eisenberg

Gary F. Eisenberg, Esq.
GEisenberg@perkinscoie.com

PERKINS COIE LLP

1155 Avenue of the Americas, 22nd Floor
New York, New York 10036-27 11
Telephone: 212.262.6902

Facsimile: 212.977.1632

Attorneys for Plaintiff

 

/s/ David H. Wander /s/ Robert Knuts
David H. Wander, Esq. Robert Knuts, Esq.
Alexander R. Tiktin, Esq. Heather Yu Han, Esq.
DAVIDOFF HUTCHER & CITRON LLP Sher Tremonte LLP
605 Third Avenue 90 Broad Street, 23rd Floor
New York, New York 10158 New York, New York 10004
(212) 557-7200 (212) 202-600
dhw@dhclegal.com rknuts@shertremonte.com
art@dhclegal.com hhan@shertremonte.com
Attorneys for Defendant Mark Grether Attorneys for Defendant Andrew
Bronstein

150683605.2
Perkins Coie LLP
Case 1:19-cv-09804-GBD Document 79

Hon. George B. Daniels, U.S.D.J.
January 6, 2021
Page 2

/s/ Jonathan D. Lupkin

Jonathan D. Lupkin, Esq.

Lupkin PLLC

80 Broad Street, Suite 130]

New York, New York 10004

(646) 367-2772

jlupkin@lupkinplic.com

Attorneys for Third Party Defendant Andrew Hepburn

/s/ Andrew D. Gladstein

Andrew D. Gladstein, Esq.

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

(212)-756-2449

Email: andrew. gladstein@srz.com

Attorneys for Third Party Defendant Cerberus
Business Finance LLC

150683605.2
Perkins Coie LLP

Filed 01/07/21 Page 2 of 2

 

 
